                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


 SOURCE PRODUCTION &
                                                                 CIVIL ACTION
 EQUIPMENT CO., INC., ASPECT
 TECHNOLOGY LIMITED,
                                                                 NO. 16-17528
 SPECMED, LLC, SPEC MED
 INTELLECTUAL PROPERTY, LLC
                                                                 SECTION M (1)
 AND SPEC INTELLECTUAL
 PROPERTY, LLC

 VERSUS

 KEVEN J. SCHEHR, ISOFLEX USA,
 ISOFLEX   RADIOACTIVE     LLC,
 RICHARD H. MCKANNAY, JR., AND
 JOHN DOES 1-10


                                     ORDER & REASONS

       Before the Court is a motion in limine filed by defendants Kevin Schehr (“Schehr”) and

Isoflex USA (“IUSA”) (collectively “Defendants”) seeking to exclude the testimony of

plaintiffs’ expert Troy Hedger (“Hedger”), arguing that Hedger’s “rebuttal” expert report was

untimely produced, and that Hedger is disqualified by the protective order from testifying as an

expert in this matter because he is IUSA’s competitor.1          Plaintiffs Source Production &

Equipment Co., Inc., Aspect Technology Limited, Specmed, LLC, Spec Med Intellectual

Property, LLC, and Spec Intellectual Property, LLC (collectively “Plaintiffs”) respond in

opposition.2 Defendants filed a reply in further support of the motion.3

       On April 18, 2019, in ruling on a motion to compel, the United States Magistrate Judge

assigned to this matter found that Hedger is IUSA’s competitor, and thus he is prohibited by the

protective order from viewing any documents designated as “Confidential” or for “Attorneys’



       1
         R. Doc. 215.
       2
         R. Doc. 244.
       3
         R. Doc. 261.
Eyes Only.”4 As a result, Hedger is not able to testify as an expert in this matter.5 Having

considered the parties’ memoranda, the applicable law, and the United States Magistrate Judge’s

April 18, 2019 Order & Reasons, the Court finds that Defendants’ motion in limine to exclude

Hedger should be granted for the reasons articulated by the United States Magistrate Judge.

       Accordingly,

       IT IS ORDERED that Schehr and IUSA’s motion in limine to strike Hedger’s expert

testimony (R. Doc. 215) is GRANTED.



       New Orleans, Louisiana, this 22nd day of April, 2019.




                                                    ________________________________
                                                    BARRY W. ASHE
                                                    UNITED STATES DISTRICT JUDGE




       4
           R. Doc. 273.
       5
           Id.
                                               2
